DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

          STATE OF FLORIDA, DEPARTMENT OF REVENUE,
             o/b/o KARINA JULIANA NORIEGA DE VELI,
                            Appellant,

                                         v.

                         ZACHARY JASON KANE,
                               Appellee.

                                  No. 4D15-1165

                                  [April 27, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Laura M. Watson, Judge; L.T. Case No. FMCE 08-
013285 (42/96).

   Pamela Jo Bondi, Attorney General, and William H. Branch, Assistant
Attorney General, Child Support Enforcement, Tallahassee, for appellant.

   No brief filed for appellee.

PER CURIAM.

   Affirmed. See § 61.30 (11)(c), Fla. Stat. (2014).

GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                             *           *           *

   Not final until disposition of timely filed motion for rehearing.